PER CURIAM.
By petition for writ of certiorari we have for review an order of the Florida Industrial Commission bearing date February 2, 1967.
After oral argument and upon consideration of the petition, the record and briefs, we conclude that there has been no deviation from the essential requirements of law.
Therefore, the petition is denied. The petition for attorney’s fee filed by Respondent is granted in the amount of $350.00.
CALDWELL, C. J., and THOMAS, ROBERTS, THORNAL and ERVIN, JJ., concur.